Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jerome Harris appeals the district court’s order denying his motion for a reduction of his sentence under 18 U.S.C. § 3582(c)(2) (2006). Review of the record reveals that Harris would not be entitled to a reduction because even with the benefit of Amendment 706 of the Sentencing Guidelines his advisory sentencing range of imprisonment would remain the same. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.